Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of November 16th 2020 has been considered.
Claim 5 has been amended.
Claims 1-8 are pending in the current application.
Claims 6-8 are withdrawn from consideration.
Claims 1-5 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. JP 03175938 - machine translation in view of Matsumoto et al (US 2011/0262616 A1) and NPL “Alcolec Xtra-A Lecithin” (‘Alcolec’) (from http://americanlecithin.com/TDS/TDS_ALCOLEC_XTRA-A.PDF).

Regarding claims 1-5: Hiraoka discloses an oil and fat composition for rice cooking, comprising a vegetable oil (e.g., soybean oil) and 0.1 to 5wt% of lecithin and 0.005 to 0.05wt% fatty acid ester of ascorbic acid (see Hiraoka page 2, 1st and 2nd paragraphs). Given the fact the claimed relative amount of lecithin lie inside the relative amount of lecithin in Hiraoka, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the polyglycerol condensed ricinoleate (PGPR) recited in claim 1, and the lecithin’s acetone insolubles content recited in claim 3: Hiraoka discloses the oil and fat composition further comprises 0.001wt% to 3wt% of a surfactant excluding lecithin (see Hiraoka page 2, 1st paragraph), but fails to disclose PGPR and the lecithin’s acetone insoluble matter content; However, Matsumoto discloses adding 0.1wt% to 3wt% of an emulsifier having an HLB of not more the 5 to an edible fat composition and further adding PGPR (i.e., a co-emulsifier), where the ratio between the emulsifier and PGPR is from 1:30 to 1:3, and where the PGPR inhibits sedimentation and improves the flavor of the edible oil (see Matsumoto abstract; paragraph [0023]; claims 1 and 3). Moreover, while Hiraoka fails to disclose the HLB value of the lecithin, Alcolec discloses lecithin with an HLB value of 2 (i.e., very lipophilic) and a minimum of 66wt% acetone insolubles Alcolec page 1). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Hiraoka and to have used the lecithin in Alcolec with an HLB value of 2 and minimum 66wt% acetone insolubles in the oil and fat composition, as it is an excellent water in oil emulsifier with low free fatty acid content, and further add PGPR in order to attain an oil and fat composition with low sedimentation and improved flavor, and thus arrive at the claimed limitations.
As to the vegetable oils, rapeseed oil, rice oil and/or soybean oil, comprising 80% to 100% of the oil and fat recited in claim 5:  Hiraoka discloses an oil and fat composition for rice cooking, comprising vegetable oils, such as rapeseed oil, rice oil and/or soybean oil among other possible oils (see Hiraoka page 2, 1st paragraph). Given the fact Hiraoka clearly names rapeseed oil, rice oil and/or soybean oil, Hiraoka meets the claimed limitations (see MPEP §2131.02).

Response to Arguments
Applicant's arguments filed on November 16th 2020 have been fully considered but they are not persuasive.

Applicant argues on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Hiraoka discloses the oil is adsorbed on the surface of the rice, but fails to disclose Applicant’s unexpected findings that the combination of PGPR and lecithin at the recited contents and HLB values, suppresses the aging of the gelatinized starch inside the rice and renders a rice with improved texture, even after prolonged refrigeration, as demonstrated in Table 1 of the Specification. Examiner respectfully disagrees.
Given the fact that the addition of PGPR is known to improve the flavor of edible oil and inhibits sedimentation (see discussion, above), adding PGPR to the oil and fat composition for rice cooking in Hiraoka, would clearly improve the texture and mouthfeel of the cooked rice, as flavor is improved and sedimentation is inhibited. Accordingly, the textural improvement noticed by Applicant when PGPR was used, is expected in view of the prior art.  

Applicant argues on pages 5-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Hiraoka discloses the oil is adsorbed on the surface of the rice and fails to disclose Applicant’s unexpected findings that the combination of PGPR and lecithin at the recited contents and HLB values provided a softer rice with improved texture following prolonged refrigeration that can withstand refrigeration. Examiner respectfully disagrees.
As discussed above, given the fact that the addition of PGPR is known to improve the flavor of edible oil and inhibits sedimentation (see discussion, above), adding PGPR to the oil and fat composition for rice cooking in Hiraoka, would clearly improve the texture and mouthfeel of the cooked rice, as flavor is improved and sedimentation is inhibited. Accordingly, the textural improvement noticed by Applicant when PGPR was used, is expected in view of the prior art.
In the alternative, while the prior art references disclose motivations to combine PGPR and lecithin at the recited relative contents and HLB values that differ from Applicant’s motivations, the fact that Applicant found other reasons to modify Hiraoka does not render the current claims patentable over the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792